UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): July 30, 2009 Commission Registrant, State of Incorporation, I.R.S. Employer File Number Address and Telephone Number Identification No. 1-8809 SCANA Corporation 57-0784499 (a South Carolina corporation) 1426 Main Street, Columbia, South Carolina29201 (803) 217-9000 1-3375 South Carolina Electric & Gas Company 57-0248695 (a South Carolina corporation) 1426 Main Street, Columbia, South Carolina29201 (803) 217-9000 Not applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) This combined Form 8-K is separately furnished by SCANA Corporation and South Carolina Electric & Gas Company.Information contained herein relating to any individual company is furnished by such company on its own behalf.Each company makes no representation as to information relating to the other company. Item 2.02RESULTS OF OPERATIONS AND FINANCIAL CONDITION On July 30, 2009, SCANA Corporation issued the press release attached hereto as Exhibit 99.1. Item 9.01FINANCIAL STATEMENTS AND EXHIBITS (d)Exhibits Exhibit 99.1Press release dated July 30, 2009. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, each of the registrants has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized.The signature of each registrant shall be deemed to relate only to matters having reference to such registrant and any subsidiaries thereof. SCANA Corporation South Carolina Electric & Gas Company (Registrants) July 30, 2009 By: /s/James E. Swan, IV James E. Swan, IV Controller EXHIBIT INDEX Number Press release dated July 30, 2009
